Citation Nr: 1529472	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  96-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 30 percent for left (non-dominant) shoulder strain with tendonitis (hereinafter "left shoulder disability"), and an extra-schedular rating in excess of 10 percent for that disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The Veteran has a different representative for the appeal issues of whether new and material evidence has been received to reopen a claim of service connection for right and left knee disabilities, and entitlement to service connection for a left knee disability, bilateral peripheral neuropathy of the feet and a bilateral upper extremity disorder.  These issues were recently addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This matter arises before the Board of Veterans' Appeals (Board) from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter initially came before the Board in June 2004.  In November 2005, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2004 decision, in part, as it pertained to the Veteran's left shoulder.  The Board remanded the matter for additional development in April 2006.  In an October 2007 decision, the Board granted an increased evaluation to 30 percent for a left shoulder strain with tendonitis, and assigned a separate 10 percent rating on an extra-schedular basis.  The RO subsequently issued a combined rating of 40 percent for the Veteran's left shoulder disorder in a November 2007 rating decision.  The matter again returned to the Court in September 2009, and the Court vacated and remanded the October 2007 Board decision for further proceedings consistent with the Court's memorandum decision.  In March 2010 and January 2012, the Board remanded the matter for additional evidentiary development.  The case has now been returned to the Board for appellate review.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating available for limitation of motion caused by a non-dominant left shoulder disability, and the evidence is against a finding of left shoulder ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

2.  The evidence does not present a left shoulder disability of such severity as to warrant an extra-schedular rating in excess of 10 percent. 


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 30 percent for the Veteran's service-connected left shoulder strain with tendonitis, and an additional extra-schedular rating in excess of 10 percent, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5024-5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in an August 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him multiple pertinent VA examinations during the appeal period.  He was provided the opportunity to present pertinent evidence and testimony at a September 2003 hearing.  The matter was also referred to the Director of Compensation and Pension Service for extra-schedular consideration, with decisions rendered in March 2007 and May 2014.  Pursuant to the Board's remand directives, the RO afforded the Veteran VA examinations and obtained copies of his Social Security Administration Records.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In rendering its decision below, the Board has considered whether staged ratings are applicable for any part of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Factual Background

At a September 1994 VA examination, the Veteran reported symptoms of pain, weakness and limitation of motion in his left shoulder.  He described pain as going down to his elbow and wrist.  He also reported poor strength in his left hand that sometimes resulted in numbness.  Upon physical examination, there was evidence of decreased muscle strength in his left arm.  A range of motion testing revealed abduction and extension limited to 90 degrees due to pain.  The examiner issued a diagnosis of rotator cuff tendonitis and recommended the Veteran obtain a magnetic resonance imaging (MRI) and an orthopedic consultation.  

An April 1995 radiology report showed minimal degenerative change at the acromioclavicular (AC) joint with minimal osteophytosis and subchondral sclerosis.  There was no evidence of AC joint separation, and his left shoulder was otherwise unremarkable.

In February 2000 VA examination, the Veteran complained of chronic pain that increased when he lifted his arm over his head.  On physical examination, his left shoulder revealed no tenderness to palpation.  A range of motion testing revealed abduction to 100 degrees, extension to 70 degrees, and external and internal rotation to 80 degrees.  His list of diagnoses included chronic left shoulder strain with tendon inflammation and AC joint with rotator cuff tendinitis.  The examiner described his left shoulder as stable with no clinical abnormality.

At an April 2001 VA examination, he reported increasing problems with his left shoulder in the form of burning and discomfort with use.  A range of motion testing revealed active elevation to 90 degrees with pain, and passive full elevation.  Internal rotation was to the belt line with discomfort and external rotation was to 75 degrees with pain.  Adduction was considered normal in comparison to the right side, although with pain.  The examiner noted that X-rays conducted at examination did not show a good view of the AC joints, but the X-rays of the shoulder joint itself appeared normal.  The examiner also noted it was not possible to separate out DeLuca factors due to his other multiple problems.  Overall, the diagnosis for his left shoulder was mild degenerative arthritis of the AC joint.

In a November 2002 VA treatment note, the Veteran was diagnosed with a possible left shoulder rotator cuff tear.  The diagnosis was confirmed by a January 2003 MRI.  

At a June 2003 VA examination, the examiner noted that the Veteran had collagen disease and that it was possibly the cause of his rotator cuff tear.  A range of motion testing revealed abduction to 90 degrees.  There was full range of internal and external rotation and flexion.  There was also no muscle atrophy in the supraspinatus or infraspinatus muscles.  In regards to DeLuca factors, the examiner stated there was loss of speed, range of motion, and dexterity in the shoulders.  

In September 2003, the Veteran attended a Board hearing and complained of pain and limitation of motion in his left shoulder.  

At an April 2004 VA rheumatology clinic appointment, his left shoulder examination revealed abduction to 120 degrees, with minimal pain.  There was also evidence of mild positive impingement sign with minimal pain on internal and external rotation.

At a July 2006 VA examination, his shoulders did not appear enlarged and they were tender bilaterally.  A range of motion testing revealed 80 degrees of flexion and abduction, 60 degrees of extension, and 40 degrees of external and internal rotation.  There was objective evidence of pain in both shoulders on examination.  Repetitive testing did not reveal additional limitation of motion causing pain, fatigue, weakness, or lack of endurance.  

Another VA examination was provided in September 2006.  At this examination, the Veteran's left shoulder showed no significant swelling or effusion.  There was generalized tenderness.  A range of motion testing revealed abduction and flexion to 80 degrees, extension to 50 degrees and external and internal rotation to 35 degrees.  All movement was with pain.  There was crepitation with movement of the AC joint, as well as evidence of impingement syndrome.  Upon repetitive testing, there was evidence of increased pain, fatigue, lack of endurance, incoordination due to pain and daily flare-ups due to his arthropathy and myositis.  There was no additional loss in range of motion after repeated movement.  X-ray findings from August 2006 revealed arthritic changes in AC joint. 

At a December 2009 VA examination of his left shoulder, the Veteran reported pain aggravated by lifting light items, weakness, stiffness in the morning that resolved with stretching, swelling, heat, redness, daily sensations of giving way, and locking.  Upon physical examination, there was tenderness to palpation.  There was no evidence of redness, warmth or swelling.  A range of motion testing revealed forward flexion to 135 degrees, with a decrease to 105 attributable to pain.  Abduction was initially to 95 degrees, and decreased to 80 degrees after repetitive testing due to pain.  External rotation was to 65 degrees initially and decreased to 35 degrees after repetitive testing, due to pain.  Internal rotation was at 90 degrees with no change on repetitive testing.  Movement was slow and guarded throughout testing.  X-ray findings revealed mild degenerative changes with possible impingement.  The examiner noted there was no apparent change since August 2006.

The Veteran most recently attended a VA examination in July 2010.  At this time, an examination of his left shoulder revealed no significant pain, swelling or effusion.  There was generalized tenderness with most of it located at the AC joint.  A range of motion testing revealed abduction and flexion approximately to 80 degrees, extension was from 40 to 50 degrees, external rotation was from 25 to 40 degrees, and internal rotation to 35 degrees.  All movements were painful and there was evidence of crepitation with movement of the AC joint.  Repetitive testing resulted in increased pain but no additional loss in range of motion.  There was evidence of fatigue, lack of endurance, and slight incoordination.  X-ray findings were essentially unchanged from December 2009.

At a November 2011 VA rheumatology clinic appointment, he exhibited normal range of motion for both shoulders and no effusion.  By February 2012, he still had full range of motion for both shoulders.  There was no evidence of synovitis, and there was tenderness to palpation.

Analysis

The Veteran's left shoulder disability is located on his non-dominant extremity and is currently rated as 30 percent disabling under Diagnostic Code 5024-5201, 38 C.F.R. § 4.71a.  

A 30 percent rating is currently the maximum evaluation assignable under Diagnostic Code 5201 for limited of motion of a minor arm.  38 C.F.R. § 4.71a.  

The Board notes a higher rating under Diagnostic Code 5200 is not warranted as there is no evidence of ankylosis (immobility and consolidation of a joint due to disease, injury, or surgical procedure).  The Veteran has routinely demonstrated range of motion of the left shoulder.  Similarly, separate ratings under Diagnostic Code 5202 and 5203 are not warranted as there is no medical or lay evidence of impairment of the humerus, or impairment of the clavicle or scapula.  Medical examination, including diagnostic testing, does not suggest any of these conditions exist.  

As such, the claim for a higher schedular evaluation for a left shoulder disability must be denied.
Extra-schedular Consideration 

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has noted that 38 C.F.R. § 3.321 does not give concrete standards or guidance for assigning a percentage rating on an extra-schedular basis and that, as a result, the Board's failure "to clearly articulate reasons or bases is not altogether unexpected."  Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  

The Veteran currently has an additional extra-schedular rating of 10 percent for his service-connected left shoulder disability.  A review of the record demonstrates that at worst, his left shoulder abduction was never below 80 degrees, extension below 40 degrees, external rotation below 25 degrees, or internal rotation below 35 degrees.  Furthermore, recent VA treatment records indicate he currently has full range of motion for both shoulders.  The Board acknowledges that at the September 2006 and July 2010 VA examinations, there was evidence of increased pain, fatigue, lack of endurance, and incoordination due to pain after repetitive testing, and that the Veteran certainly has pain associated with his left shoulder.  

The Board finds that the extra-schedular rating of 10 percent, in combination with the 30 percent schedular rating, adequately accounts for the left shoulder symptoms and their severity.  The 40 percent rating (combined schedular and extra-schedular) recognizes the severe nature of the disability.  For example, 30 percent ratings are warranted for severe malunion or non-union of tarsal or metatarsal bones, severe foot injuries, and severe impairment of the knees.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5283, 5284 (2014).  In this case the Veteran has a severe left shoulder disability which is assigned a disability rating commensurate with severe disability.  The evidence does not support a finding of symptomatology typically associated with a 50 percent or higher rating.  Such ratings are assigned for symptoms such as prosthetic shoulder replacement of the non-dominant arm with chronic residuals consisting of severe, painful motion or weakness in the affected extremity; ankylosis (immobility and consolidation of a joint due to disease, injury, or surgical procedure) of a dominant shoulder; ankylosis of the entire thoracolumbar spine; or non-union of the shoulder joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5200, 5202, General Rating Formula for Diseases and Injuries of the Spine (2014).  The Veteran's disability picture simply does not rise to the level of disability typically present when assigning a rating higher than 40 percent.  As such, the Board finds the evidence of record does not demonstrate a disability picture so severe as to warrant an extra-schedular rating in excess of 10 percent.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 C.F.R. § 4.3.


ORDER

Entitlement to a schedular disability rating in excess of 30 percent for left shoulder strain with tendonitis (non-dominant), and an extra-schedular rating in excess of 10 percent is denied.


REMAND

The Court vacated the Board's October 2007 decision for failing to consider entitlement to TDIU on an extra-schedular basis.  Since the Court's decision, the Veteran has since filed several claims of entitlement to service connection, which are currently on appeal.  Because the outcome of these claims could affect the Veteran's claim for TDIU, the Board finds this matter to be inextricably intertwined, and defers its decision on the matter of TDIU until all his service connection claims are decided.  The Board further notes that the Veteran meets the threshold disability percentage requirement for consideration of a TDIU as of October 2012.

Accordingly, the case is REMANDED for the following action:

Adjudicate all pending service connection claims and then reconsider the matter of a TDIU.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


